NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ARCHIE J. HINES,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-2198
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hardee County; Marcus J. Ezelle, Judge.



PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and LUCAS, JJ., Concur.